Citation Nr: 1334727	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than service-connected mood disorder.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007 with additional active duty for training (ACDUTRA) from March 16, 2004, to July 2, 2004.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim for service connection for an acquired psychiatric disorder other than service-connected mood disorder.  

The Board notes that the Veteran is seeking service connection for posttraumatic stress disorder and that the record indicates that he has been diagnosed with anxiety disorder.  He is already service-connected for a mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran is essentially seeking service connection for a disability manifested by symptomatology that is separate and distinct from his already service-connected mood disorder.  In light of Clemons, the Veteran's claim for service connection has been recharacterized to encompass any psychiatric disorder, as shown on the title page of this decision.

The Board remanded the claim for additional development in May 2012 and June 2013 and the case now returns for further appellate review.  The Board notes that the most recent supplemental statement of the case issued in August 2013 mischaracterized the issue on appeal as entitlement to a rating in excess of 70 percent for mood disorder.  However, the Board finds no prejudice to the Veteran in proceeding with a decision on his service connection claim as such is fully favorable.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence shows that the Veteran's acquired psychiatric disorder other than service-connected mood disorder, which has been diagnosed as anxiety disorder, is due to his service-connected traumatic brain injury (TBI).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to grant the claim for service connection, the Board finds that no discussion of VCAA compliance is necessary at this time.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he is entitled to service connection for an acquired psychiatric disorder in addition to his already service-connected mood disorder.  

Service treatment records show that during an October 2007 post-deployment examination one month prior to separation, the Veteran was noted to have anger management, depression, and memory loss.  

Post-service VA treatment records show that in March 2008, the Veteran was treated for depressive disorder, not otherwise specified.  An August 2008 VA treatment record indicates that the Veteran had suspected/probable anxiety disorder.  In a June 2009 VA treatment report, the results of the Veteran's neuropsychological screening tests strongly supported that the Veteran had a mood change due to TBI, as opposed to major depressive disorder.  Pursuant to a June 2013 Board decision, the Veteran was subsequently granted service connection for TBI in a June 2013 rating decision.  

Lay statements from the Veteran's family and friends dated in June 2010 and July 2010 show, in pertinent part, that the Veteran had undergone behavior changes since being discharged from service.  He was a difficult person to work with and caused a lot of tension at work.  He was easily agitated and would become frustrated with simple tasks.  He was angry most of the time and would not open up to anyone.  He had difficulty sleeping and would sometimes isolate himself in his room for 2 days.  Some days he would also yell and throw things, and he had become physically aggressive towards his two brothers on numerous occasions.     

On VA examination in July 2013, the Veteran reported that he had been seen by a mental health specialist during service, but he did not remember the details of the referral or how many times he had been seen.  The examiner reviewed the entire claims file, and upon examination, the Veteran was diagnosed with mood disorder and anxiety disorder, not otherwise specified.  The examiner explained that the Veteran's disorders were separate and distinct diagnoses.  However, as the Veteran had also been diagnosed with TBI, the examiner found that the Veteran's mental disorders might be part of a "postconcussive syndrome," as TBI was a risk factor for both mood and anxiety disorders.  The examiner opined that it was at least as likely as not that the Veteran's anxiety disorder was incurred in or caused by service.  He explained that psychiatric syndromes were consistently present at an elevated rate following TBI.  He reiterated that TBI was a risk factor for subsequent psychiatric disabilities, including mood disorders and anxiety disorders.  He also indicated that there was significant psychological and neuropsychological evidence to suggest that mild TBI played a notable role in the emergence and expression of anxiety.      

The Board affords the July 2013 VA opinion great probative weight.  The examiner reviewed the Veteran's claims file and thoroughly examined the Veteran.  He noted the Veteran's diagnosis of TBI and explained that TBI was a risk factor for the occurrence of subsequent anxiety disorder.  He also cited the fact that there was significant medical evidence suggesting that mild TBI played a notable role in the emergence and expression of anxiety.  As the medical evidence of record indicates that the Veteran has an acquired psychiatric disorder other than service-connected mood disorder, namely, an anxiety disorder, that is due to his service-connected TBI, and there is no contrary competent evidence of record, the Board resolves all reasonable doubt in favor of the Veteran and finds that he currently has an anxiety disorder that is due to his service-connected TBI.     

The Board notes that a March 2008 VA treatment record reflects a diagnosis of depressive disorder, not otherwise specified; however, in a June 2009 VA treatment report, the results of the Veteran's neuropsychological screening tests strongly supported that he had a mood change due to TBI, as opposed to major depressive disorder.  Moreover, while the Veteran has alleged that he has PTSD, there is no diagnosis of such disorder of record.  Furthermore, the July 2013 VA examiner determined that the only acquired psychiatric disorders found to be present were mood disorder and anxiety disorder.  As previously discussed, the Board accords such opinion great probative weight as the examiner reviewed the Veteran's claims file and thoroughly examined the Veteran.  

In sum, the Board finds that the competent evidence of record shows that the Veteran's anxiety disorder is due to his service-connected TBI.  Thus, the criteria for service connection for an acquired psychiatric disorder other than service-connected mood disorder have been met.  Therefore, reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection anxiety disorder is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


